PeR Cukiam.
Defendant’s motion to nonsuit, made at the conclusion of the evidence, was overruled. The only question presented by this appeal is the correctness of the •ruling on that motion.
The parties stipulated the speed limit was 35 m.p.h. Plaintiff’s testimony fixed defendant’s speed at 40-50 m.p.m. Plaintiff testified that he -stopped before entering the intersection, moved a child from the front seat to the back seat, and, after looking in each direction and seeing no traffic on West Street, proceeded into the intersection at a speed of 5-10 m.p.-h. His vision on West Street at the intersection was limited to 150 to 200 feet. The streets are 40 feet wide. Plaintiff, according to his version, had traveled more than half the intersection *216and was 12 feat from the west curb line of West Street when struck by defendant.
Defendant’s evidence contradicted plaintiff’s testimony and painted an entirely different picture.
What the true facts were was a question to be determined by the jury, not by the court.
No error.